
	

113 S785 IS: Federal Employee Accountability Act of 2013
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 785
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to eliminate the
		  use of official time by Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Accountability Act of
			 2013.
		2.Elimination of
			 official time
			(a)In
			 generalSection 7131 of title
			 5, United States Code, is amended to read as follows:
				
					7131.Elimination of
				official timeAny activities
				performed by an employee relating to the internal business of a labor
				organization (including the solicitation of membership, elections of labor
				organization officials, and collection of dues) shall be performed during the
				time the employee is in a non-duty
				status.
					.
			(b)Clerical
			 amendmentThe table of sections for chapter 71 of title 5, United
			 States Code, is amended by striking the item relating to section 7131 and
			 inserting the following:
				
					
						7131. Elimination of official
				time.
					
					.
			
